DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 7/28/2022, are acknowledged.  Claims 1-25, 28-31 are pending.  Claims 28-31 are new. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Here, the specification fails to describe “wherein the at least one inner core that comprises a magnetic material . . . comprises a plurality of inner cores . . . and wherein the phase-change material of the phase-change material layer surrounds each of the plurality of inner cores.”  
As a preliminary matter, this claim can be construed in two ways.  First, it may be construed as requiring an inner core that comprises a magnetic material surrounded by a phase-change-material layer wherein the inner core encapsulates “a plurality of inner cores that comprise the magnetic material” within the core and wherein each of the plurality of inner cores is surrounded by an individual layer of phase-change material.  Second, it may be construed as requiring an inner core that comprises a magnetic material surrounded by a phase-change-material layer wherein the inner core “supports” or “carries” “a plurality of inner cores that comprising the magnetic material” within the phase-change layer that surrounds the inner core.1  Under this construction, the inner core and the plurality of inner cores all share the same phase-change-material layer.
Neither of these claim constructions is described in the specification.   The closest support that would be surmised is Figure 3, but reliance thereon is misguided.  Figure 3, which includes a plurality multiple inner cores, does not illustrate “at least one inner core that comprises . . . a plurality of inner cores.”  Rather, Figure 3 illustrates an inner core of phase change material comprising “a plurality of inner cores that comprise the magnetic material.” 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 11, 12, 28, 30 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riken et al. (EP 0543498).
	Regarding claim 1, Riken et al. provides “a thermoelement for treatment of cancer in soft heating using magnetic induction.”  Col. 3, lines, 15-16.  To that end, Riken et al. teaches “the surface of lepidic magnetic powder having a Curie temperature of 40 to 90 ºC is coated with an anticancer agent, and this is further coated with a thermosensitive polymer to prepare a thermosensitive thermoelement.”  Col. 3, lines 24-28.  The thermosensitive polymer “melts at a temperature between 40 and 70 ºC” (current claims 4-6).  The thermoelement may be administered by injection.  See col. 3, lines 6-13.
	Regarding claim 28, Figure 2 illustrates two layers of thermosensitive polymer film and anticancer agent embedded in both the polymeric films.  This reads on “further comprising an outer layer disposed around the phase-change-material layer, the outer layer comprising a plurality of nano-subparticles that are separated from one another, so as to form a segmented layer.”
Regarding claim 7, as for the toxicity of the inner core, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Along the same lines, the “configured to shield the subject’s body from toxicity of the inner core” language does not confer patentability insofar as it merely indicates an expected or desired result without indicating any configuration.   
Regarding claim 11, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Along the same lines, the “configured to be used with an alternating current radiofrequency heating device” language does not confer patentability insofar as it merely indicates an expected or desired result without indicating any configuration.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   Similarly, “configured to be heated magnetically by the alternating current radiofrequency heating device” language does not confer patentability insofar as it merely indicates an expected or desired result without indicating any configuration.  
Regarding claim 12, a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Moreover, the wherein clause is not considered a limitation where it does not limit a claim to a particular structure.  MPEP 2111.04 (“Claim scope is not limited by claim language that  . . . does not limit a claim to a particular structure.”).  
Regarding claims 30 and 31, Riken et al. teaches “[e]xamples of the thermosensitive polymer which are ideal for use are wax employed in suppository, a polymer of polacrylate and butylmethacrylate or a complex body consisting of a low melting point polymer that is harmless to a living body.”
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-25 and 28-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-30 of U.S. Patent No. 9,872,902 in view of Riken et al. (EP 0543498). 
Regarding claim 1, Hof et al. claims an apparatus for use with a subject suffering from cancer the apparatus comprising a nanoparticle comprising an inner core that comprises a phase-change material the is configured to absorb latent heat of fusion by undergoing a phase change selected from the group consisting of: solid to liquid, and gel to liquid, the phase-change occurring at a phase-change temperature of between 42 ºC and 80 ºC.  See claim 1 of Hof et al. 
	Hof et al. does not teach “at least one inner core that comprises a magnetic material having a Curie temperature.”  Hof does, however, teach that in some applications of the invention the heating device may use magnetic heating. 
	Riken et al. provides “a thermoelement for treatment of cancer in soft heating using magnetic induction.”  Col. 3, lines, 15-16.  To that end, Riken et al. teaches “the surface of lepidic magnetic powder having a Curie temperature of 40 to 90 ºC is coated with an anticancer agent, and this is further coated with a thermosensitive polymer to prepare a thermosensitive thermoelement.”  Col. 3, lines 24-28.  The thermosensitive polymer “melts at a temperature between 40 and 70 ºC” (current claims 4 and 5).  The thermoelement may be administered by injection.  See col. 3, lines 6-13.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate at least one inner core that comprises magnetic material having a Curie temperature for the purpose of facilitating magnetic heating.   In this regard, it is prima facie obviousness to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function. See, e.g., In re Linder, 457 F.2d 506, 507 (CCPA 1972); see also In re Dial, 326 F.2d 430,432 (CCPA 1964).   
Regarding claims 28 and 2, Hof et al. claims an outer layer disposed around the inner core, the outer layer comprising a plurality of nano-spheres of at least one metal (current claim 29), and a plurality of molecules of a substance that bind preferentially with cancerous cells relative to non-cancerous cells. 
	Regarding claim 6, Hof et al. claims “wherein the phase-change material is configured to prevent the nanoparticle from being heated to a temperature that is greater than the phase change temperature, by absorbing latent heat of fusion.”  See claim 9 of Hof et al.
	Regarding claims 9 and 10, see claim 11 of Hof et al. 
	Regarding claims 13-23, see claims 1-8 of Hof et al. 
	Regarding claim 24, Hof et al. teaches chains of polyetheramine.  See col. 3, lines 62-63
Regarding claim 25, see claim 14 of Hof et al. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Ordinarily, the Examiner would not construe “wherein the at least inner core . . comprises a plurality of inner cores” to include any conformation extraneous of the inner core such as “supporting” or “carrying.”  However, the claim goes on to read “wherein the phase-change material of the phase-change material layer surrounds each of the plurality of inner cores” which makes such a construction plausible.